Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The present invention is directed toward a processor utilizing an obsolescence encoding to identify register operands to be marked as obsolete.  When a source operand for an instruction being processed has been marked as obsolete, the processor generates an exception for that instruction.  The closest prior arts of record are Gemmeke (US 2010/0199074) and Gold (US 2003/0182538).
Gemmeke teaches a processor utilizing an obsolescence encoding to identify register operands to be marked as obsolete.  When a source operand for an instruction being processed has been marked as obsolete, the processor uses a default value for the source operand.  However, Gemmeke fails to teach generating an exception for an instruction with an obsolete source operand.
Gold teaches a processor comprising a reorder buffer utilizing an obsolescence indicator to perform instruction processing.  However, Gold also fails to teach generating an exception for an instruction with an obsolete source operand.
Therefore, the references, when taken alone or in combination, do not teach a processor which utilizes an obsolescence indicator for register operands generating an exception for an instruction with an obsolete source operand in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105.  The examiner can normally be reached on Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J METZGER/Primary Examiner, Art Unit 2182